DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
 	Applicant’s election without traverse of Group III (Claims 14-20) in the reply filed on 01/31/2022 is acknowledged.
 	Claims 1-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups I and II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/31/2022.


Claim Objections
 	Claims 14-20 are objected to because of the following informalities:  
 	(1) Claim 14 recites “first subsystem laser scanner” should be changed to “a first subsystem laser scanner”.  
 	(2) Claim 14 recites “second subsystem laser scanner” should be changed to “a second subsystem laser scanner”.
 	Appropriate correction is required.


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 14 recites “the laser processing subsystem” at line 3. It is unclear if the laser processing subsystem refers to the first laser processing subsystem or the second laser processing subsystem. Examiner suggest to change the above claim limitation to “the first laser processing subsystem”.
 	 Claim 14 recites “configured to scan a second subsystem laser beam according to a second laser scanning field in the second laser subsystem” at lines 8-10. It is unclear as to how the second laser scanning field in the second laser subsystem if the second subsystem laser system is configured to scan the laser beam at the second laser scanning field? Examiner suggest to change the above claim limitation to “configured to scan a second subsystem laser beam according to a second laser scanning field in the second field of view”.

 	Claim 15 recites “second portion” at line 3. There is insufficient antecedent basis regarding this claim limitation. Examiner suggest to change the above claim limitation to “the second portion”.


Remark
 	Examiner suggest to cancel the withdrawn claims because they do not have parallel scope with claim 14. 



Allowable Subject Matter
 	Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.